IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                           Docket No. 44632

STATE OF IDAHO,                                     )     2017 Unpublished Opinion No. 441
                                                    )
        Plaintiff-Respondent,                       )     Filed: April 20, 2017
                                                    )
v.                                                  )     Stephen W. Kenyon, Clerk
                                                    )
TAMARA O. PADILLA,                                  )     THIS IS AN UNPUBLISHED
                                                    )     OPINION AND SHALL NOT
        Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                    )

        Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
        Perce County. Hon. Jeff M. Brudie, District Judge.

        Judgment of conviction and unified sentence of ten years, with a minimum period
        of confinement of five years, for felony driving while under the influence of
        alcohol, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
        Deputy Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                       Before GUTIERREZ, Judge; MELANSON, Judge;
                                   and HUSKEY, Judge
                    ________________________________________________

PER CURIAM
        Tamara O. Padilla pled guilty to felony driving while under the influence of alcohol,
Idaho Code §§ 18-8004(1)(a), 18-8005(9). The district court imposed a unified sentence of ten
years, with a minimum period of confinement of five years. Padilla appeals, contending that the
district court erred in failing to retain jurisdiction.
        The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.

                                                     1
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction in this case.
        Therefore, Padilla’s judgment of conviction and sentence are affirmed.




                                                       2